United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1854
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Donald Gibson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                            Submitted: March 16, 2018
                               Filed: June 28, 2018
                                  [Unpublished]
                                  ____________

Before GRUENDER, MURPHY, and KELLY, Circuit Judges.*
                         ____________

PER CURIAM.

      Donald Gibson was charged with five counts of tax evasion under 26 U.S.C.
§ 7201 and one count of offering a fictitious obligation under 18 U.S.C. § 514(a)(2).


      *
       This opinion is being filed by Judge Gruender and Judge Kelly pursuant to 8th
Cir. Rule 47E.
Gibson failed to file tax returns from 2004 through 2014 and sent two
documents—one entitled “Private Offset Discharging and Indemnity Bond,” the other
“Private Offset Bond”—to the U.S. Department of Treasury. A jury found Gibson
guilty on all six counts. The district court1 imposed a sentence of 33 months’
imprisonment and two years’ supervised release. On appeal, Gibson argues: (1) that
the district court erred by limiting his expert’s testimony, and (2) that there was
insufficient evidence for the jury to convict him of offering a fictitious obligation
under § 514(a)(2).

      A district court may only admit expert testimony

      if (a) the expert’s scientific, technical, or other specialized knowledge
      will help the trier of fact to understand the evidence or to determine a
      fact in issue; (b) the testimony is based on sufficient facts or data; (c) the
      testimony is the product of reliable principles and methods; and (d) the
      expert has reliably applied the principles and methods to the facts of the
      case.

Fed. R. Evid. 702. “Expert testimony should not be admitted when it is speculative,
it is not supported by sufficient facts, or the facts of the case contradict or otherwise
render the opinion unreasonable.” United States v. Rushing, 388 F.3d 1153, 1156
(8th Cir. 2004) (per curiam). Federal Rule of Evidence 704(b) also prohibits an
expert in a criminal case from stating “an opinion about whether the defendant did or
did not have a mental state or condition that constitutes an element of the crime
charged or of a defense.”

      At the pretrial conference, the district court heard argument from the parties
about excluding Gibson’s expert witness, Dr. Mary Kenning, a clinical psychologist.
The district court permitted Dr. Kenning to testify that Gibson suffers from

      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                           -2-
depression and anxiety and to explain how depression and anxiety may generally
affect one’s decision-making. But the district court prohibited her from testifying that
Gibson “seems to have believed in good faith that he was acting legally and being
truthful when he committed the acts that resulted in the current charges.” The district
court provided three reasons for limiting Dr. Kenning’s testimony: (1) the prohibited
testimony was barred by Rule 704(b); (2) the prohibited testimony was outside her
expertise because a psychologist is no better suited than a juror in determining
whether a person is lying; and (3) Dr. Kenning failed to acknowledge significant
evidence that conflicted with her decision that Gibson believed he was acting
lawfully at all times. The district court’s reasoning is sound, and we discern no
abuse of discretion in its decision to minimally limit Dr. Kenning’s testimony. See
United States v. Benedict, 855 F.3d 880, 885 (8th Cir. 2017) (standard of review).

        Gibson also argues that there was insufficient evidence for the jury to convict
him of offering a fictitious obligation. As relevant, § 514(a) prohibits the production
or passing, with the intent to defraud, of “any false or fictitious instrument, document,
or other item appearing, representing, purporting, or contriving through scheme or
artifice, to be an actual security or other financial instrument issued under the
authority of the United States.” Gibson asserts that there is nothing about the
fictitious bonds that indicates they were “issued under the authority of the United
States” and claims that the bonds did not sufficiently resemble financial instruments
for purposes of the statute. We review challenges to the sufficiency of evidence de
novo, “examining the evidence in the light most favorable to the government,
resolving evidentiary conflicts in the government’s favor, and granting all reasonable
inferences which support the verdict.” Benedict, 855 F.3d at 886.

       Contrary to Gibson’s assertion, a document does not need to purport to be
issued directly by the U.S. government to support a conviction under § 514(a). It is
sufficient if the fictitious bond claims to draw from an account maintained by the
United States. See United States v. Getzschman, 81 F. App’x 619, 620, 622 (8th Cir.

                                          -3-
2003) (per curiam) (concluding that a fictitious instrument that claimed to draw from
a nonexistent “Treasury Direct Account” in the United States Treasury Department
“clearly f[e]ll within the meaning of § 514(a)”); see also United States v. Murphy,
824 F.3d 1197, 1200, 1204 (9th Cir. 2016) (holding that four “bonded promissory
notes” supported a conviction under § 514(a) when the notes were payable “to the
order” of the Secretary of the Treasury and were accompanied by documents
authorizing the government “to pay [the defendant’s] taxes from an account created
for him, and held on his behalf, by the United States government”). Here, the
purported bonds issued by Gibson were made payable “to” (or “to the order of”) the
Secretary of the Treasury. And the fictitious bonds directed the Secretary of the
Treasury to pay Gibson’s obligations from an account allegedly held at the Treasury.
The government’s evidence was sufficient for a reasonable jury to conclude that the
bonds were “issued under the authority of the United States.”

       Further, the documents bore a sufficient resemblance to financial instruments.
Section 514(a) “covers wholly nonexistent types of financial instruments.”
Getzschman, 81 F. App’x at 622; cf. United States v. Pullman, 187 F.3d 816, 823 (8th
Cir. 1999). “[U]nlawful fictitious instruments are ones that appear to be actual in the
sense that they bear a family resemblance to genuine financial instruments.”
Getzschman, 81 F. App’x at 622 (cleaned up); see also United States v. Howick, 263
F.3d 1056, 1068 (9th Cir. 2001). Gibson’s fictitious bonds bore “a family
resemblance to genuine financial instruments.” See Getzschman, 81 F. App’x at 622.
The bonds were printed on heavy stock paper with elaborate borders, signatures, and
thumb prints. The bonds had bond numbers and issuance and maturity dates. This
evidence was sufficient for a reasonable jury to conclude that the bonds appeared,
represented, or purported to be actual financial instruments.

      The judgment of the district court is affirmed.
                     ______________________________



                                         -4-